Case 2:20-cv-00100-JPH-MJD Document 27 Filed 06/22/20 Page 1 of 4 PageID #: 98




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

                                                        )
DAVID ALLEN                                             )
  a/k/a DAVID HOLDER,                                   )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00100-JPH-MJD
                                                        )
JOHN DOE 1-4 SIRT Team Officer,                         )
JANE DOE 1-2 Nursing Staff,                             )
                                                        )
                              Defendants.               )
                                                        )
                                                        )
KERRY J. FORESTAL Sheriff,                              )
                                                        )
                              Interested Party.         )

                           Order Screening Amended Complaint
                        and Directing Issuance and Service of Process

       Indiana Department of Correction (IDOC) inmate David Allen, also known as David

Holder, commenced this 42 U.S.C. § 1983 action on February 12, 2020, concerning an incident at

the Marion County Jail in Indianapolis, Indiana, on December 22, 2019. Mr. Allen originally

named John Doe defendants but has now filed an amended complaint identifying the individual

defendants. Dkt. [25]. The Court makes the following rulings.

                                           I. Screening Standard

       Because Mr. Allen is a prisoner, his amended complaint is subject to the screening

requirements of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint

or any claim within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil

                                                    1
Case 2:20-cv-00100-JPH-MJD Document 27 Filed 06/22/20 Page 2 of 4 PageID #: 99




Procedure, a complaint must provide a "short and plain statement of the claim showing that the

pleader is entitled to relief," which is sufficient to provide the defendant with "fair notice" of the

claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                     II. Amended Complaint

       In his amended complaint, Mr. Allen names as defendants (1) Sergeant Justin Buchanan,

(2) Sergeant James Koers, (3) Corporal Reginald L. Roney, Jr., and (4) Nurse Marsha Williams

(an employee of an outside contractor). He asserts that on December 22, 2019, while he was

incarcerated at the Marion County Jail I, he was physically and sexually assaulted by the Sheriff's

Department employee defendants. He had been taken to the bottom of Unit 40, on the fourth floor

of the jail, near “4T-4U,” when Sergeant Buchanan ordered him to strip, bend over, and cough.

When he did, Sergeant Buchanan threw Mr. Allen to the floor, handcuffed him, and penetrated his

rectum. Soon afterward Mr. Allen was escorted by Sergeant Buchanan, Sergeant Koers, and

Corporal Roney to an elevator where Sergeant Buchanan then repeatedly struck Mr. Allen in the

face until both his face and head were swollen.

       Mr. Allen further asserts that Nurse Williams said he needed x-rays but did not have x-rays

made or provide other medical treatment.

       A few hours later Mr. Allen was transported to the IDOC reception facility where intake

officers immediately asked him what had happened to him. When Mr. Allen responded, intake

officials summoned an IDOC investigator who came and photographed Mr. Allen’s injuries. The



                                                  2
Case 2:20-cv-00100-JPH-MJD Document 27 Filed 06/22/20 Page 3 of 4 PageID #: 100




 investigator also directed that Mr. Allen receive medical treatment, at which time x-rays were

 taken and he was diagnosed with “deep facial bone bruises” consistent with having been beaten.

 Mr. Allen asserts that he continues to suffer from blurred vision, migraines, and “terrors.” He seeks

 compensatory damages and injunctive relief.

                                      III. Analysis and Order

        Mr. Allen’s complaint states an Eighth Amendment excessive force claim against the three

 Sheriff's Department defendants and an Eighth Amendment deliberate indifference to serious

 medical needs claim against the same three defendants and Nurse Williams. These claims shall

 proceed as pled in the amended complaint.

                               IV. Issuance and Service of Process

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

 to defendants (1) Sergeant Justin Buchanan, (2) Sergeant James Koers, (3) Corporal Reginald L.

 Roney, Jr., and (4) Nurse Marsha Williams in the manner specified by Rule 4(d). Process shall

 consist of the amended complaint, dkt. [25], the screening order of March 2, 2020, dkt. [6],

 applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

 of Service of Summons), and this Order.

        The clerk is directed to terminate the John Doe and Jane Doe defendants, and to

 terminate Sheriff Kerry J. Forestall as an interested party.

 SO ORDERED.

 Date: 6/22/2020




                                                  3
Case 2:20-cv-00100-JPH-MJD Document 27 Filed 06/22/20 Page 4 of 4 PageID #: 101




 Distribution:

 David Allen
 149885
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 Carlisle, IN 47838

 Sergeant Justin Buchanan
 Marion County Sheriff’s Office
 40 South Alabama Street
 Indianapolis, IN 46204

 Sergeant James Koers
 Marion County Sheriff’s Office
 40 South Alabama Street
 Indianapolis, IN 46204

 Corporal Reginald L. Raney, Jr.
 Marion County Sheriff’s Office
 40 South Alabama Street
 Indianapolis, IN 46204

 Nurse Marsha Williams
 Medical Provider
 Marion County Sheriff’s Office
 40 South Alabama Street
 Indianapolis, IN 46204




                                               4
